Case 1:18-cv-00246-MAC-KFG Document 45 Filed 08/02/21 Page 1 of 3 PageID #: 1073




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


  JAMES ARCENEAUX,                                   §
                                                     §
                  Petitioner,                        §
                                                     §
  versus                                             §    CIVIL ACTION NO. 1:18-CV-246
                                                     §
  DIRECTOR, TDCJ-ID,                                 §
                                                     §
                  Respondent.                        §
        MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           James Arceneaux, proceeding pro se, filed this petition for writ of habeas corpus pursuant

  to 28 U.S.C. § 2254. The court previously referred this matter to the Honorable Keith F. Giblin,

  United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

  and orders of the court. The magistrate judge has submitted a Report and Recommendation of

  United States Magistrate Judge recommending the petition be denied.

           The court has received the Report and Recommendation of United States Magistrate Judge,

  along with the record, pleadings, and all available evidence. Petitioner filed two sets of objections

  to the Report and Recommendation. The court must therefore conduct a de novo review of the
  objections in relation to the pleadings and the applicable law.

           The magistrate judge recommended that certain of petitioner’s grounds for review be

  dismissed as procedurally barred and that two grounds for review be denied on the merits.

           In one of his grounds for review, petitioner asserted the trial judge improperly told the jury

  to either find petitioner guilty or pay a small penalty. The magistrate judge recommended this

  ground for review be denied because there was no evidence in the record to support it. Despite

  petitioner’s objections, the court agrees. The transcript does not contain the remarks petitioner

  describes. Petitioner’s own self-serving statement is the only evidence that supports his claim.

  Such evidence is insufficient to provide a basis for relief in this proceeding.
Case 1:18-cv-00246-MAC-KFG Document 45 Filed 08/02/21 Page 2 of 3 PageID #: 1074



           In his objections, petitioner raises grounds for review which were not presented to the

  Texas Court of Criminal Appeals or previously in this proceeding. As the Court of Criminal

  Appeals would reject as an abuse of the writ a subsequent application asserting these grounds for

  review, Ex parte Barber, 879 S.W.2d 889, 892 n.1 (Tex.Crim.App. 1994), consideration of these

  grounds for review is procedurally barred. Emery v. Johnson, 139 F.3d 191, 195 (5th Cir. 1997).
                                                 ORDER

           Accordingly, the objections filed by petitioner are OVERRULED. The findings of fact

  and conclusions of law of the magistrate judge are correct and the report of the magistrate judge

  is ADOPTED. A final judgment will be entered dismissing the petition.

           In addition, the court is of the opinion petitioner is not entitled to a certificate of

  appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

  certificate of appealability is issued. See 28 U.S.C. § 2253. The standard for a certificate of

  appealability requires the petitioner to make a substantial showing of the denial of a federal

  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

  F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner is not required to

  establish that he would prevail on the merits. Rather, he must demonstrate that the issues raised

  in the petition are subject to debate among jurists of reason, that a court could resolve the issues

  in a different manner, or that the questions presented are worthy of encouragement to proceed

  further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of

  appealability should be resolved in favor of the petitioner, and the severity of the penalty may be

  considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

  2000).

           In this case, the petitioner has not shown that the issues raised by petitioner are subject to

  debate among jurists of reason. The factual and legal questions raised by petitioner have been

  consistently resolved adversely to his position and the questions presented are not worthy of



                                                     2
Case 1:18-cv-00246-MAC-KFG Document 45 Filed 08/02/21 Page 3 of 3 PageID #: 1075



  encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

  matter.

            SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   3
